DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (# US 2015/0022602) in view of Matsuo et al. (# US 5408297).
Landa et al. discloses: 
1. A printing system 100 (figure: 1) comprising: 

b. an impression station 216 (element: 16, figure: 1) configured for transfer of the ink images 50 to substrate 231 (element: 26, figure: 1) after they are conveyed to the impression station 216 by the ITM 210 (figure: 1).
Landa et al. explicitly did not discloses: 
1. The impression station 216 comprising: 
i. a rotatable impression cylinder 220 having an impression cylinder gap 320 housing a plurality of grippers 350 substantially recessed therein, and 
ii. a pressure cylinder assembly 318 comprising: 
(A) a pressure cylinder 218 having a pressure cylinder gap 330 and operative to rotate synchronously with the impression cylinder 220 and in an opposing direction thereto, the pressure cylinder 218 comprising an angle portion 335 joining a trailing edge 331 of the pressure cylinder gap 330 and an outer circumferential surface 332 of the pressure cylinder 218, 
(B) a compressible blanket 219 disposed around at least a majority of the circumference of the pressure cylinder 218, and 
(C) a margin insert 375 interposed between the pressure cylinder 218 and the compressible blanket 219 at least at the angle portion 335, such that a local external geometry of the pressure cylinder assembly 318 at the angle portion 335 is changed by the presence of the margin insert 375, 

a dimension of an unprinted margin 235 on a leading edge 233 of the substrate 231.
2. (original) The printing system 100 of claim 1, wherein the pressure cylinder assembly 318 additionally comprises: (D) a packing sheet 315 disposed around at least a majority of the circumference of the pressure cylinder 218, interposed between the pressure cylinder 218 and the compressible blanket 219, such that the margin insert 375 is interposed between the packing sheet 315 and the compressible blanket 219.
3. (original) The printing system 100 of claim 1, wherein the pressure cylinder assembly 318 additionally comprises: (D) a packing sheet 315 disposed around at least a majority of the circumference of the pressure cylinder 218, interposed between the pressure cylinder 218 and the compressible blanket 219, such that the margin insert 375 is interposed between the pressure cylinder 218 and the packing sheet 315.
4. (currently amended) The printing system 100 of wherein 
i. a surface of the impression cylinder 220 comprises a deflected portion 325 displaced circumferentially from the grippers 350, and 
ii. during each rotation of the impression cylinder 220, transfer of an ink image 50 from the ITM 210 to the substrate 231 starts at a first transfer point 340 on the surface of the impression cylinder 220 located between the grippers 350 and the deflected portion 325.

6. (currently amended) The printing system 100 of claim 1 wherein the distance between the grippers 350 and the first transfer point 340 is determined at least in part by the thickness and location of the margin insert 375.
7. (currently amended) The printing system 100 of claim 1 wherein the deflected portion 325 includes a deflection in the surface of the impression cylinder 220, the deflection having an angle selected so as to cause the portion of said surface between the deflected portion 325 and the grippers 350 to be substantially lined up with an upper surface of a gripper anvil 302.
Matsuo et al. teaches that to holding the medium with good resistivity,
1. The impression station 216 (figure: 1) comprising: 
i. a rotatable impression cylinder 220 (element: 1, figure: 1) having an impression cylinder gap 320 (element: 2, figure: 1) housing a plurality of grippers 350 (element: 3, figure: 1)substantially recessed therein, and 
ii. a pressure cylinder assembly 318 (element: 8, figure: 1) comprising: 
(A) a pressure cylinder 218 (element: 8, figure: 1) having a pressure cylinder gap 330 (partial cut portion, element: 9, figure: 1) and operative to rotate synchronously with the impression cylinder 220 and in an opposing direction thereto(figure: 1), the pressure cylinder 218 comprising an angle portion 335 (element: 12, figure: 1; column: 3, line: 35-50) joining a trailing edge 331 of the 
(B) a compressible blanket 219 disposed around at least a majority of the circumference of the pressure cylinder 218 (element: 10, figure: 1), and 
(C) a margin insert 375 interposed between the pressure cylinder 218 and the compressible blanket 219 at least at the angle portion 335 (element: 12, figure: 1-3), such that a local external geometry of the pressure cylinder assembly 318 at the angle portion 335 is changed by the presence of the margin insert 375 (element: 13, figure: 1-3), 
wherein the change in the local external geometry of the pressure cylinder assembly 318 due to the presence of the margin insert 375 is effective to reduce
a dimension of an unprinted margin 235 on a leading edge 233 of the substrate 231 (figure: 1).
2. (original) The printing system 100 of claim 1, wherein the pressure cylinder assembly 318 additionally comprises: (D) a packing sheet 315 disposed around at least a majority of the circumference of the pressure cylinder 218, interposed between the pressure cylinder 218 and the compressible blanket 219, such that the margin insert 375 is interposed between the packing sheet 315 and the compressible blanket 219 (element: 16-18, figure: 2-3).
3. (original) The printing system 100 of claim 1, wherein the pressure cylinder assembly 318 additionally comprises: (D) a packing sheet 315 disposed around at least a majority of the circumference of the pressure cylinder 218, interposed between the pressure cylinder 218 and the compressible blanket 219, such that the margin insert 
4. (currently amended) The printing system 100 of wherein 
i. a surface of the impression cylinder 220 comprises a deflected portion 325 displaced circumferentially from the grippers 350 (figure: 1), and 
ii. during each rotation of the impression cylinder 220, transfer of an ink image 50 from the ITM 210 to the substrate 231 starts at a first transfer point 340 on the surface of the impression cylinder 220 located between the grippers 350 and the deflected portion 325 (figure: 1).
5. (currently amended) The printing system 100 of c ,wherein the local external geometry of the pressure cylinder assembly 318 at the angle portion 335 is determined at least in part by the thickness and location of the margin insert 375 (figure: 1).
6. (currently amended) The printing system 100 of claim 1 wherein the distance between the grippers 350 and the first transfer point 340 is determined at least in part by the thickness and location of the margin insert 375 (figure: 1).
7. (currently amended) The printing system 100 of claim 1 wherein the deflected portion 325 includes a deflection in the surface of the impression cylinder 220, the deflection having an angle selected so as to cause the portion of said surface between the deflected portion 325 and the grippers 350 to be substantially lined up with an upper surface of a gripper anvil 302 (figure: 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the impression station of Landa et al. by the . 


Claims 18 & 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (# US 2015/0022602) in view of Matsuo et al. (# US 5408297).
Landa et al. discloses: 
18. (original) A printing system 100 (figure: 1) comprising: 
a. an impression cylinder 220 (element: 20, figure: 1) for use in transferring ink images 50 to substrate 231 from a rotating intermediate transfer member (ITM) 210 comprising a flexible belt (element: 10, figure: 1).
b. a pressure cylinder assembly 318 (element: 16, figure: 1) comprising a pressure cylinder 218 (element: 18, figure: 1) and a plurality of pressure cylinder coverings (element: 19, figure: 1).
Landa et al. explicitly did not discloses: 
18. The impression station 216 comprising: the impression cylinder 220 having an impression cylinder gap 320 housing a plurality of grippers 350 substantially recessed therein, such that during the transferring, a leading edge 60 of the ink image 50 is aligned with a first transfer point 340 displaced circumferentially from the grippers 350 on the surface of the impression cylinder 220, the location of the first transfer point 340 corresponding to a dimension of an unprinted margin 235 at the leading edge 233 of the substrate 231; and b. a pressure cylinder assembly 318 comprising a pressure cylinder 218 and a plurality of pressure cylinder coverings, the plurality of pressure 
21. (currently amended) The printing system 100 of claim 18 wherein the distance between the grippers 350 and the first transfer point 340 is determined at least in part by the thickness and location of the second pressure cylinder covering 375.
22. (currently amended) The printing system 100 of claim 18 wherein the recessing of the grippers 350 impression cylinder gap 320 is effective to reduce a force on the ITM 210 caused by the ITM's traversal of the grippers 350.
23. (currently amended) The printing system 100 of claim 18 wherein: 
i. a surface of the impression cylinder 220 comprises a deflected portion 325 displaced circumferentially from the grippers 350, and 
ii. the deflected portion 325 includes a deflection in the surface of the impression cylinder 220, the deflection having an angle selected so as to cause the portion of said surface between the deflected portion 325 and the grippers 350 to be substantially lined up with an upper surface of a gripper anvil 302.
24. (currently amended) The printing system 100 of claim 18 wherein the plurality of pressure cylinder coverings additionally comprises a third cylinder covering 315, disposed around at least a majority of the circumference of the pressure cylinder 218 and interposed between the pressure cylinder 218 and the second cylinder covering 375.


Matsuo et al. teaches that to holding the medium with good resistivity,
18. The impression station 216 (figure: 1) comprising the impression cylinder 220 (element: 1, figure: 1) having an impression cylinder gap 320 (element: 2, figure: 1) housing a plurality of grippers 350 (element: 3, figure: 1) substantially recessed therein, such that during the transferring, a leading edge 60 of the ink image 50 is aligned with a first transfer point 340 displaced circumferentially from the grippers 350 on the surface of the impression cylinder 220, the location of the first transfer point 340 corresponding to a dimension of an unprinted margin 235 at the leading edge 233 of the substrate 231 (figure: 1-4); and 
b. a pressure cylinder assembly 318 (element: 8, figure: 1) comprising a pressure cylinder 218 and a plurality of pressure cylinder coverings, the plurality of pressure cylinder coverings having in combination a differential thickness with respect to location on the circumference of the pressure cylinder 218, the differential thickness being effective to cause a change in the location of the first transfer point 340 and thereby reduce the dimension of the unprinted margin 235 (element: 16-18, figure: 1-3).
21. (currently amended) The printing system 100 of claim 18 wherein the distance between the grippers 350 and the first transfer point 340 is determined at least 
22. (currently amended) The printing system 100 of claim 18 wherein the recessing of the grippers 350 impression cylinder gap 320 is effective to reduce a force on the ITM 210 caused by the ITM's traversal of the grippers 350 (figure: 1-4).
23. (currently amended) The printing system 100 of claim 18 wherein: 
i. a surface of the impression cylinder 220 comprises a deflected portion 325 displaced circumferentially from the grippers 350 (element: 3, figure: 1), and 
ii. the deflected portion 325 includes a deflection in the surface of the impression cylinder 220, the deflection having an angle selected so as to cause the portion of said surface between the deflected portion 325 and the grippers 350 to be substantially lined up with an upper surface of a gripper anvil 302 (figure: 1).
24. (currently amended) The printing system 100 of claim 18 wherein the plurality of pressure cylinder coverings additionally comprises a third cylinder covering 315, disposed around at least a majority of the circumference of the pressure cylinder 218 and interposed between the pressure cylinder 218 and the second cylinder covering 375 (element: 16-18, figure: 2-3).
25. (currently amended) The printing system 100 of claim 18 wherein the plurality of pressure cylinder coverings additionally comprises a third cylinder covering 315, disposed around at least a majority of the circumference of the pressure cylinder 218 and interposed between the second cylinder covering 375 and the first pressure cylinder covering 219 (element: 16-18, figure: 2-3).
. 

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (# US 2015/0022602) in view of Matsuo et al. (# US 5408297).
Landa et al. discloses:
26. (original) A pressure cylinder assembly 318 (element: 16, figure: 1) for use in a printing system 100 (figure: 1) for transferring ink images 50 to substrate 231 (element: 26, figure: 1) from a rotating intermediate transfer member (ITM) 210 comprising a flexible belt (element: 10, figure: 1), the pressure cylinder assembly 318 comprising: a. a pressure cylinder 218 (element: 18, figure: 1); b. first cylinder covering 219 (element: 19, figure: 1), disposed around at least a majority of the circumference of the pressure cylinder 218. 
Landa et al. explicitly did not discloses:
26.  A second cylinder covering 375, interposed between the pressure cylinder 318 and first cylinder covering 219, and disposed around less than 500 of the circumference of the pressure cylinder 218, wherein a change in the local external geometry of the pressure cylinder assembly 318 due to the presence of the second cylinder covering 375 is effective to reduce a dimension of an unprinted margin 235 on a leading edge 233 of the substrate 231.

28. (currently amended) The pressure cylinder assembly 318 of claim 26 wherein the pressure cylinder 218 having a pressure cylinder gap 330, wherein: i. the pressure cylinder 218 comprises an angle portion 335 joining a trailing edge 331 of the pressure cylinder gap 330 and an outer circumferential surface 332 of the pressure cylinder 218, and ii. the second cylinder covering 375 overlays the angle portion 335.
29. (currently amended) The pressure cylinder assembly 318 of claim 26 wherein the second cylinder covering 375 overlays a portion of the circumference of the pressure cylinder 218 that is operative to benefit the transfer to substrate 231 of the leading edge 60 of each ink image 50.
30. (currently amended) The pressure cylinder assembly 318 of claim 26 additionally comprising a third cylinder covering 315, disposed around at least a majority of the circumference of the pressure cylinder 218 and interposed between the pressure cylinder 218 and the second cylinder covering 375.
Matsuo et al. teaches that to holding the medium with good resistivity,
26. A second cylinder covering 375 (element: 13, figure: 2-3), interposed between the pressure cylinder 318 and first cylinder covering 219 (figure: 2-3), and disposed around less than 500 of the circumference of the pressure cylinder 218, wherein a change in the local external geometry of the pressure cylinder assembly 318 due to the presence of the second cylinder covering 375 is effective to reduce a 
27. (original) The pressure cylinder assembly 318 of claim 26, wherein the printing system 100 additionally comprises an impression cylinder having an impression cylinder gap 320 housing a plurality of grippers 350 (element: 3, figure: 1) substantially recessed therein.
28. (currently amended) The pressure cylinder assembly 318 of claim 26 wherein the pressure cylinder 218 having a pressure cylinder gap 330 (partial cut portion, element: 9, figure: 1), wherein: i. the pressure cylinder 218 comprises an angle portion 335 (element: 12, figure: 1; column: 3, line: 35-50) joining a trailing edge 331 of the pressure cylinder gap 330 (element: 9, figure: 1) and an outer circumferential surface 332 of the pressure cylinder 218 (figure: 1), and ii. the second cylinder covering 375 overlays the angle portion 335 (element: 16-8; figure: 1-3).
29. (currently amended) The pressure cylinder assembly 318 of claim 26 wherein the second cylinder covering 375 overlays a portion of the circumference of the pressure cylinder 218 that is operative to benefit the transfer to substrate 231 of the leading edge 60 of each ink image 50 (figure: 1-3).
30. (currently amended) The pressure cylinder assembly 318 of claim 26 additionally comprising a third cylinder covering 315, disposed around at least a majority of the circumference of the pressure cylinder 218 and interposed between the pressure cylinder 218 and the second cylinder covering 375 (element: 16-18, figure: 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the impression station of Landa et al. by the . 

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (# US 2015/0022602) in view of Matsuo et al. (# US 5408297).
Landa et al. discloses:
33. (original) A method of operating a printing system 100 (figure: 1) wherein ink images 50 are formed by droplet deposition (element: 12, figure: 1) upon a rotating intermediate transfer member (ITM) 210 (element: 10, figure: 1) and are subsequently transported by the ITM 210 to an impression station 216 (element: 16, figure: 1) where they are transferred to substrate 231 (element: 26, figure: 1), the impression station comprising (a) a rotatable impression cylinder 220 (element: 20, figure: 1) and (b) a pressure cylinder 218 (element: 18, figure: 1) operative to rotate in the direction opposite that of the impression cylinder 220 (figure: 1).
Landa et al. explicitly did not discloses:
33. The impression cylinder having an impression cylinder gap 320 housing a plurality of grippers 350 substantially recessed therein, and the method comprising: at the impression station, applying a pressuring force between the pressure cylinder 218 and the impression cylinder 220 so as to transfer an ink image 50 from the ITM 210 to the substrate 231, such that during the transferring, a leading edge 60 of the ink image 50 is aligned with a first transfer point 340 on a surface 332 of the impression cylinder 220, wherein the portion of the circumference of the pressure cylinder 218 opposing the first transfer point 340 during each rotation of the impression cylinder 220 is 
34. (original) The method of claim 33, wherein: i. the size and location of the margin insert 375 at least partially determines a local external geometry of the pressure cylinder assembly 318 and ii. the local external geometry of the pressure cylinder assembly 318 at least partially determines the location of the first transfer point 340.
Matsuo et al. teaches that to holding the medium with good resistivity,
33. The impression cylinder having an impression cylinder gap 320 (element: 2, figure: 1) housing a plurality of grippers 350 (element: 3, figure: 1) substantially recessed therein, and the method comprising: at the impression station, applying a pressuring force between the pressure cylinder 218 and the impression cylinder 220 so as to transfer an ink image 50 from the ITM 210 to the substrate 231 (figure: 1-4), such that during the transferring, a leading edge 60 of the ink image 50 is aligned with a first transfer point 340 on a surface 332 of the impression cylinder 220, wherein the portion of the circumference of the pressure cylinder 218 opposing the first transfer point 340 during each rotation of the impression cylinder 220 is characterized by the presence of a margin insert 375 interposed between the pressure cylinder 218 and a compressible blanket 219 disposed there around, such that the presence of the margin insert 375 is effective to reduce a dimension of an unprinted margin 235 on a leading edge of the substrate 231 (figure: 1-4; column: 3, line: 5 to column: 4, line: 65).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the impression station of Landa et al. by the aforementioned teaching of Matsuo et al. in order to have the impression station holding the medium with good resistivity, which gives high quality transfer printed image. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Matsuo et al. (# US 5019860) discloses an apparatus for forming a transfer image comprising at least a light source for exposure, an exposure cylinder and a second cylinder which can contact the exposure cylinder, wherein the light source for the exposure is arranged outside the radius of the exposure cylinder, the exposure cylinder has means of attaching an image-forming material thereto, and the second cylinder has means of receiving the image-forming material from the surface of the exposure cylinder and holds the received image-forming material, and a method of forming as transfer image on an image receptor by using the apparatus (see Abstract).

(3) Hesterman (# US 2005/0150408) discloses: a printing system 100 (element: 1, figure: 8) comprising: a. an intermediate transfer member (ITM) 210 comprising a flexible belt (element: 54, figure: 8).
(4) Fuchioka et al. (# US 5473407) discloses an original or a photosensitive film is held by a sheet holder and the sheet holder is fixed to the drum of an image reading scanner or an image recording scanner by a row of hooks planted on the drum. A row of holes corresponding to the row of hooks are formed at each of the opposing ends of the sheet holder. A hook is composed of: a stem, a lever rotatably attached with a pin to the stem, and a plate urged upward by a spring against the bottom of the lever. A plane is formed at a side of the bottom of the lever. First the levers of the hooks are raised upright and the holes of an end of the sheet holder are engaged with the hooks. After surrounding the drum with the sheet holder, the holes at the other end of the sheet holder are engaged with the hooks and the levers are turned to a lying position, where 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853